Citation Nr: 1337539	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for joint pain disability, claimed as all over body arthritis.

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION


The Veteran had active military service from June 1987 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

The newly reopened and restyled issue of entitlement to service connection for an acquired psychiatric disability (to include, but not limited to PTSD, anxiety, and depression) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2004 decision, the RO denied the Veteran's claim for entitlement to service connection for a headache disability. 

2.  In an unappealed May 2006 decision, the RO denied the Veteran's claim to reopen a final denial of entitlement to service connection for a headache disability. 

3.  Some of the evidence received since the May 2006 RO decision is new; however, none of it is material and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a headache disability.  

4.  In an unappealed March 2004 decision, the RO denied the Veteran's claim for entitlement to service connection for a joint disability. 

5.  In an unappealed May 2006 decision, the RO denied the Veteran's claim to reopen a final denial of entitlement to service connection for a joint disability. 

6.  Some of the evidence received since the May 2006 RO decision is new; however, none of it is material and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a joint disability.  

7.  In an unappealed September 2004 decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.

8.  Some of the evidence received since the September 2004 RO decision is new and material and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the May 2006 RO decision which denied reopening a final denial of a claim for entitlement to service connection for a headache disability, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

2.  Evidence received since the May 2006 RO decision which denied reopening a final denial of a claim for entitlement to service connection for a joint pain disability, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

3.  Evidence received since the September 2004 RO decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in November 2009.

VA also has a duty to assist the Veteran in the development of the claims.  The claims file includes in-service dental records, service personnel records, VA clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The claims file also includes a formal finding of unavailability of service treatment records (STRs).  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 
 
VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Undiagnosed Illness or Unexplained Multi-symptom Illness

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. 3 8 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1) (2013). 

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317.  A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness, and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic. The 6 month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2)(5). 

Compensation shall not be paid under 38 C.F.R. § 3. 317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis. The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317. VAOPGCPREC 8-98. 

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of an analogous Diagnostic Code. Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Court has also held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Headache disability

Historically, in March 2004, the RO denied the Veteran's claim for entitlement to service connection for a headache disability.  The appellant did not timely appeal the decision and it became final.  In a May 2006 decision, the RO denied the Veteran's claim to reopen the previously denied claim.  The appellant did not appeal the decision and it became final.

Evidence of record at time of last final denial

At the time of the last final denial in May 2006, the evidence included the Veteran's in-service dental records, service personnel records, the statements of the Veteran in support of his claim, and VA clinical records. 

The claims file included a February 2004 formal finding of unavailability of service treatment records, with the exception of dental records.  

A "Health Questionnaire for Dental Treatment" reflects that the Veteran reported that he had frequent headaches.  The from is dated March 1988 and June 1990.  The Veteran separated from service in June 1991. 

A March 2003 VA clinical record reflects that the Veteran was seen as a new patient.  It was noted that he had no medical problems at present.  It was specifically noted that he did not have visual changes or headaches.

The Veteran's April 2003 VA Form 21-526, reflects that his headaches began in August 1995.  He stated that about "four years or so after I got out of the Army, these symptoms slowly began to occur within myself."  He further alleged that he felt that his headache disability was because of exposures in Saudi Arabia and southern Iraq. 

September 2003 VA clinical records reflect that the Veteran reported recurrent bi-frontal headaches since 1995-1996.  He reported that the headaches were localized to the frontal aspect of the head.  The Veteran stated that the headaches generally last 2-3 hours and improve when he lies down to sleep.  Apart from the outdoor summer heat, he did not know what brought on the headaches.  He denied stress, lack of sleep, foods, wine, and nuts as triggering a headache.  He denied photophobia and head trauma.  He also reported no family history of migraines.  He stated that the pain occurs three to four times a week.  The headaches were described as moderate.  The impression was recurrent headaches, probably a migraine variant. 

In a statement received by VA in May 2004 (Notice of Disagreement), the Veteran stated that he believed that he was exposed to chemicals in the gulf region and that it "may take months or even years for chemicals to take effect.  Over the years the headaches have gotten a great deal worse since they first started, they usually last longer now and are more intense, especially in the warmer months of the year."

In a June 2005 statement (VA Form 9), the Veteran stated that his headaches are due to working in the battery shop while at Fort Campbell for at least one year with exposure to battery fumes and solvent. 

In a statement dated in December 2005, the Veteran averred that his headaches were part of an undiagnosed illness.  

November 2005 VA clinical records reflect that the Veteran was to continue propranolol for migraine variant headaches, and that he had not kept his neurology follow up appointment. 

Evidence of record since the last final denial

A May 2010 VA clinical record reflects that the Veteran reported having the same throbbing bi-frontal headaches as always.  He reported that these occur 2-3 times per week, and the only provoking factor seems to be heat exposure.  It was noted that he had some mild blurred vision and lacrimation with the headaches, but denied photo/phonophobia. 

A March 2011 VA clinical record reflects that the Veteran reported that he started having headache in 1998 or 1999.  It was noted as follows:  "He says that 'when they take my blood pressure [with the bp cuff] it make my head hurt'.  He says he has an uncle with migraines but he knows of no other person in the family with migraines."  The frequency was two to three times per week in the bilateral temporal area.  The duration was three to four hours, with throbbing pain, occasional nausea, and photophobia.  The impression was vascular headaches. 

A November 2011 VA clinical record (neurology) reflects that the Veteran reported headaches since 2003 and he could not say what brought them on.  An MRI of the head and neck was within normal limits. 

A February 2013 VA examination report reflects that the Veteran reported that he has had headaches since the late 1990's and was not evaluated for them until 2003.  He stated that he has throbbing headaches that involve the frontal area of his head and can involve either side of the head or both sides.  He reported that light seems to bring them on and that he sometimes gets blurry vision with them.  He reported that he does not use any over the counter medication to treat them as they last a few hours and go away on their own.  The examiner stated that migraine headaches are secondary to dilation of blood vessels.  The examiner was not aware of any past environmental exposure that would be responsible for the Veteran's current headaches.  The examiner opined that it is "less likely than not (less than 50 percent probability) that the migraine headaches the veteran has are due to a specific exposure event experienced by the veteran during service in southwest asia."

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2005 are new because they were not previously in evidence; however, they are not material.  The Board is mindful of the Court's opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Despite, this low threshold, the Board finds that evidence is insufficient to reopen the previously denied claim.  The newly received records reflect that the Veteran continues to have a migraine disability.  They also reflect the Veteran's same assertion as before that the headaches did not begin in service, but many years after.  The Board notes that at the time of the last final denial, the Veteran asserted that his headaches began in 1995 or 1996.  Since the last final denial, he has asserted that his headaches began in 1998, 1999, or the late 1990s.  As this is still more than four years after separation from service, it is not material to the claim.  The Veteran's statement that his uncle suffered from migraines is new, but it is not material to the claim as it does not reasonably raise the possibility that the Veteran has a migraine disability due to service.  In addition, the medical opinion is against a finding that the Veteran's headache disability is causally related to exposure to chemicals in service.  

The newly received evidence is not material as it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim for service connection for a headache (migraine) disability is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Joint disability, claimed as all over body arthritis

Historically, in March 2004, the RO denied the Veteran's clam for entitlement to service connection for joint pain as due to undiagnosed illness.  The appellant did not timely appeal the decision and it became final.  In a May 2006 decision, the RO denied the Veteran's claim to reopen the previously denied claim.  The appellant did not appeal the decision and it became final.


Evidence of record at time of last final denial

At the time of the last final denial in May 2006, the evidence included the Veteran's in-service dental records, service personnel records, the statements of the Veteran in support of his claim, and VA clinical records. 

A "Health Questionnaire for Dental Treatment" reflected that the Veteran did not check that he had arthritis or rheumatism.  He did report "my right knee hurts when I bend it."  The form is dated March 1988 and June 1990.  The Veteran separated from service in June 1991. 

The Veteran's April 2003 VA Form 21-526, reflected that his joint pain began in September 1995.  He stated that about "four years or so after I got out of the Army, these symptoms slowly began to occur within myself."  He further alleged that he felt that his joint disability was because of exposures in Saudi Arabia and southern Iraq. 

A July 2003 VA clinical record reflected that the Veteran had complaints of joint pain of the wrist and fingers. He reported locking fingers when having to grip for a period of time as in mowing the lawn, with occasional tingling and numbness in the index finger.  He also reported that the wrist pain is more of a stiffness.  He did not have noted swelling, redness, color changes, nonhealing ulcers, fever, rash, hair loss, eye infections or irritants, or GI problems.  It was noted that he had a right knee injury in high school.  Upon clinical examination, he had a brisk normal gait.  He had no synovitis and no tender joints except for the right knee which had some mild anterior compartment crepitus and was tender to range of motion.  There was no instability.  Tinel's and Phalen's were negative.  X-rays were all negative except for the right ankle which showed an old injury.  It was noted that he had carpal tunnel syndrome bilaterally.  

A July 2003 VA examination record addendum reflected that the Veteran's EMG/NVC was suggesting of bilateral carpal tunnel syndrome.

A December 2003 VA rheumatology record reflected that the Veteran had no synovitis of the elbow, wrist, distal interphalangeal joints (DIP), proximal interphalangeal joints (PIP), metacarpophalangeal joints (MCP), knees, ankles, or metatarsophalangeal joints (MTP).  Serology and ESR test results were negative.  

The claims file included a February 2004 formal finding of unavailability of service treatment records, with the exception of dental records.  

A March 2004 VA clinical record reflected a diagnosis of arthritis. 

In a statement received by VA in May 2004 (Notice of Disagreement), the Veteran stated that he believed that he was exposed to chemicals in the gulf region and that it "may take months or even years for chemicals to take affect."  He reported that he has constant pain in his wrists, ankles, elbows, right knee, and right foot.  He reported that he has never been diagnosed with arthritis.  

2005 VA clinical records reflected impressions of arthritis and carpal tunnel syndrome. 

Evidence of record since the last final denial

VA clinical records continue to reflect impressions of arthritis and carpal tunnel syndrome.  Numerous VA clinical records reflect that the Veteran had joint complaints and a diagnosis of arthritis. 

A February 2013 VA examination report reflects that the Veteran had "very vague subjective complaints involving his hands/wrists and objective neurologic findings are negative.  Thus, he may currently have some very mild bilateral carpal tunnel syndrome."  It was less likely than not that this was due to exposures in Southwest Asia.  It was noted that the Veteran reported that his knees, elbows, ankles and wrists hurt all the time.  He reported that it has been "going on about 6 years".  It was further noted that the Veteran was seen by rheumatology in 2003 who found no objective findings on exam, testing or imaging to confirm his complaints.  The examiner found no evidence of pain, swelling, decreased range of motion or gross structural abnormality of any joint of the hand, wrist, elbow, or ankle.  It was further noted that the Veteran's "ANA of 2/5/13 is negative. of note is that the veteran was shot in the right foot/ankle in 1994." 

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2005 are new because they were not previously in evidence; however, they are not material.  The Board is mindful of the Court's opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Despite, this low threshold, the Board finds that evidence is insufficient to reopen the previously denied claim.  The newly received records reflect that the Veteran continues to have joint complaints and diagnoses of arthritis and carpal tunnel syndrome.  They do not indicate that he has a joint disability, to include an undiagnosed illness with joint pain, causally related to, or aggravated by, active service.  In addition, they do not reflect a diagnosis of arthritis to a compensable degree within one year after separation from service.  They also reflect the Veteran's same assertion as before the final rating decision that his joint pain is due to exposure to chemicals in Southwest Asia.  In addition, the medical opinion is against a finding that the Veteran has a disability manifested by joint pain which is causally related to exposure to chemicals in service.  

The newly received evidence is not material as it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim for service connection for a joint disability, to include as an undiagnosed illness, is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


PTSD

Historically, in September 2004, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The appellant did not timely appeal the decision and it became final.  

Evidence of record at time of last final denial

At the time of the last final denial in September 2004, the evidence included the Veteran's in-service dental records, service personnel records, the statements of the Veteran in support of his claim, and VA clinical records. 

The Veteran's DD 214 reflects that his military occupation specialty (MOS) was avionic mechanic.

A service record reflects he served in Saudi Arabia beginning on September 12, 1990. 

An April 2003 VA clinical record reflects that the Veteran was brought to the emergency room by ambulance with noted shortness of breath.  The Veteran reported that shortness of breath occurs at least once a week.  He reported that sometimes he has chest tightness.  The Veteran appeared anxious/tense.  

A June 2003 VA clinical record reflects that the Veteran was seen for a chief complaint of "anxiety attack".  It was noted that he had been seen two months earlier for the same complaints.  

In a statement received by VA in May 2004, the Veteran asserted that he has nightmares about some of the events that took place in the gulf.  He reported nightmares about himself being killed in the desert.  He also stated that he arrived in Dhahran, Saudi Arabia on August 21, 1990 and departed April 10, 1991.  He attached a copy of his Leave and Earning Statement (LES) for the month of September 1990, which indicated he had been in receipt of danger pay.

A May 2007 psychology consult note reflects that the Veteran was seen for evaluation of depression.  He reported stress due to unemployment and that he had been unemployed until three months earlier.  He reported that during the Gulf War, he had been an aviation mechanic, but had witnessed many dead bodies and still had nightmares related to his experience in the war zone.  He was diagnosed with dysthymic disorder.  

A September 2008 VA clinical record reflects that the Veteran reported shortness of breath 2-3 times a week which lasts for several hours and is relieved with relaxation.  

Evidence of record since the last final denial

Additional LESs from the months of October 1990, November 1990, December 1990, February 1991, and March 1991 reflect that the Veteran had been in receipt of danger pay.  

VA clinical records from 2008 to present reflect diagnoses of depression.  A January 2011 VA clinical record reflects major depression disorder based on pain. 

The Veteran submitted a VA Form 21-0781, received by VA in September 2012, in which he stated that on approximately March 2, 1991, he took an hour flight aboard a UH-1 helicopter and landed approximately 100 meters from an ammunition plant that had been attacked by U.S. helicopters.  He reported that he entered the wreckage of plant and witnessed "dead Iraqi soldiers all over.  Some of them had body parts missing like heads.  [T]here was a torso with no legs on it.  There were bloody pants with legs still in them.  Some of the heads had eyes still open. There were signs that they had been eating raw dead lambs and goats.  We went further into the wreckage where survivors were hiding and tried to ambush us.  [T]here was a gunfight killing the Iraqis."


A November 2012 VA clinical record reflects that the Veteran has a history of depression and past treatment with Celexa and was discharged from the VA Memphis Residential substance abuse program in October 2012 after 33 days with the diagnosis of alcohol dependence and depressive disorder not otherwise specified. 

A December 2012 VA mental health examination report reflects that the Veteran symptoms do not meet the criteria for PTSD.  The report reflects that the Veteran reported that he felt depressed since the 1990s.  He reported that while in service, he saw dead bodies and wounded children.  He reported that he had been shot in 1994 in a "scuffle" with his brother and that he had dreams about getting shot.  He also reported that he had been depressed since the death of one of his brothers.  He reported dreams about being in Vietnam, although he had never been there.  The Veteran reported that he was scared when, in Southwest Asia, he saw dead bodies and animals which had perhaps been partially eaten.  He stated that he was involved in a combat situation in which he killed somebody who was firing.  In pertinent part, he stated, "sometimes they would pretend that they were surrendering and they were not surrendering and they were trying to shoot us and we fired back."  He stated that he felt remorseful when he thinks about his war experience "knowing that I killed somebody over there."

The December 2012 examiner opined that the Veteran did not meet the criteria for PTSD but did meet the criteria for anxiety disorder which was more likely than not caused by his noted stressor. 

In a January 2013 statement (VA Form 21-4138), the Veteran asserted that he does not know where he was in the Gulf War but that he was with "A" company, 8/101 Aviation Regiment.  

The claims file includes a January 2013 formal finding of a lack of information required to corroborate stressors associated with a claim for PTSD.  

An April 2013 VA examination report reflects that the Veteran reported that he still struggled to accept/get over his brother's death in 2007.  The Veteran reported that he had a few disciplinary problems in service, but "generally enjoyed his time in service and found it 'pretty cool'."  He reported a stressor in Saudi Arabia in which he saw "gruesome" bodies of the enemy, many dismembered, and evidence that the people had been eating raw goats and lambs.  He stated that he "recalled that they did not stay long - got off the helo, looked around, got back on and took off - just left."  He reported that it was weird and made him feel angry.  The examiner stated that "overall, the Veteran's mental health symptoms, diagnosed as Anxiety Disorder NOS with depression, appear to be related to multiple factors (to include but not be limited to difficult experiences the Veteran encountered during his military service),  . . . "

Old and new evidence of record considered as a whole

The Board finds that additional evidence is new and material.  The claims file now includes stressors of killing somebody and seeing dead bodies of people and animals.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a headache disability, the appeal is denied. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a joint disability (claimed as all over body arthritis), the appeal is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and the appeal is allowed to this extent.

REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for PTSD may be granted on the merits, de novo.  In this regard, the Board notes that the Veteran has been diagnosed with anxiety with depression, and that a VA examiner has opined that it likely to be related, in part, to the Veteran's service.  In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In March 2013, the Veteran filed a claim for entitlement to service connection for anxiety.  The Board finds that the newly reopened claim for entitlement to service connection for PTSD, should be restyled as entitlement to service connection for an acquired psychiatric disability (to include, but not limited to PTSD, anxiety, and/or depression.)  The Board also finds that further development is required prior to Board adjudication.  

As noted above, the Veteran stated that on approximately March 2, 1991, he took an hour flight aboard a UH-1 helicopter and landed approximately 100 meters from an ammunition plant that had been attacked by U.S. helicopters.  He reported that he entered the wreckage of the plant and witnessed dead Iraqi soldiers and dead animals.  He also stated that survivors tried to ambush him, and that there was a gunfight in which Iraqis were killed.   The December 2012 VA examiner diagnosed the Veteran with anxiety, based in part on the Veteran's statement that he was involved in a combat situation in which he killed somebody who was firing a weapon.  The Veteran reported that he still felt remorseful that he had killed someone.  However, when the Veteran reported the incident to the April 2013 examiner, he stated that they "looked around, got back on [the helicopter] and took off - just left."  

While the Veteran's statements were presumed credible for reopening his claim, they are not necessarily presumed credible now that the claim has been reopened.  Moreover, the Veteran's version of his service is not supported by MOS which was an avionic mechanic.  In addition, his DD 214 is negative for any awards indicative of combat action or encounters with the enemy.  The Board also notes that the records reflect that the Veteran was stationed temporarily in Saudi Arabia, not in Iraq or Kuwait, and that he contends that the incident occurred after cease fire talks had begun between coalition forces and Iraq.  

The Board acknowledged that the claims file includes a January 30, 2013 VA formal finding of a lack of information to corroborate stressors.  However, the memorandum has deficiencies.  Notable, it refers to a stressor of a helicopter crash.  The Veteran does not aver that he was in the area of a helicopter crash.  He avers that he was in a helicopter which landed near the wreckage of an ammunition plant.  (The Board also notes that the memorandum refers to Vietnam; however the Board finds that this was most likely an error and should have stated Iraq and/or Kuwait.)

The Veteran has stated that he was assigned to A Company, 8/101st Aviation Regiment, 101st Airborne Division, on approximately March 2, 1991 when the above incident occurred.  If the Veteran discharged his weapon during an incident, it is reasonable that there would be a report of such with his unit.  The Board finds that VA should attempt to obtain records from March 1 through March 3, 1991 for the Veteran' s unit to attempt to verify whether he was aboard a helicopter flight and/or gunfight with the enemy.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency(ies) and attempt to confirm the alleged stressor of landing at a damaged ammunition plant on approximately March 2, 1991, and engaging in a gunfight (discharging his weapon) resulting in the death(s) of Iraqis, by reviewing tactical operations center (TOC) reports, operation reports, after action reports, and unit histories, if any, for A Company, 8/101st Aviation Regiment, 101st Airborne Division from March 1, 1991 to March 3, 1991.  If no additional information is available, prepare and associate with the claims file a formal finding of unavailability.

2.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability (to include, but not limited to PTSD, anxiety, and depression) on appeal.   If the benefit sought is not granted, the RO should issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


